DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 2/4/2022.

The application has been amended as follows: 
Claims 1-20 have been replaced by the following:
1.	(Currently Amended)  A semi-closed cycle power system, comprising:
an engine configured to generate power;
a membrane based oxygen plant;
a mixing vessel configured to mix oxygen and cooled exhaust gas to create an artificial atmosphere working fluid for the engine;
an exhaust water separator;
a molecular sieve based dehydration unit configured to operate on a Thermal Swing Absorption (TSA) process, wherein engine exhaust waste heat regenerates one of a plurality of TSA beds;
a molecular sieve based capture unit configured to operate on a Vacuum Pressure Swing Absorption (VPSA) process, wherein heat from the [[VSPA]] VPSA process regenerates one of the plurality of TSA beds;
an exhaust counter flow heat exchanger; 
a compressor configured to compress air to about 55 pounds per square inch absolute (psia) and provide the air to the membrane based oxygen plant; and
a shaft coupled expander to expand hot nitrogen from the exhaust counter flow heat exchanger to drive the compressor.

2.	(Previously Presented)  The semi-closed cycle power system of claim 1, wherein exhaust from the shaft coupled expander is used to regenerate  the plurality of  TSA beds.

3.	(Previously Presented)  The semi-closed cycle power system of claim 1, 
wherein the engine delivers engine boost pressure and comprises an aftercooler, and
wherein a permeate side, of the membrane based oxygen plant, is configured to operate: 
at a pressure that is higher than the engine boost pressure at that time, and
at a temperature lower than an aftercooler discharge temperature at that time.

4.	(Previously Presented)  The semi-closed cycle power system of claim 1,  
wherein the engine delivers engine boost pressure, and
wherein a semi-closed cycle pressure of the semi-closed cycle power system is equivalent to the engine boost pressure.

5.	(Previously Presented)  The semi-closed cycle power system of claim 1, further including a  TSA Screw.

6.	(Previously Presented) The semi-closed cycle power system of claim 1, wherein the compressor is further configured to consume 120 horsepower (hp). 

7.	(Previously Presented) The semi-closed cycle power system of claim 1, wherein the air is cooled to 110 degrees Fahrenheit when the air is provided to the membrane based oxygen plant. 

8.	(Previously Presented) The semi-closed cycle power system of claim 1, wherein the engine is a piston engine or a turbine engine. 

9.	(Previously Presented) The semi-closed cycle power system of claim 1, wherein the engine is rich.

10.	(Previously Presented) The semi-closed cycle power system of claim 1, wherein the engine is lean-burn.

11.	(Currently Amended) A system, comprising:
an engine configured to generate power and deliver engine boost pressure,
wherein the engine comprises an aftercooler;
a membrane based oxygen plant,
wherein a permeate side, of the membrane [[of]] based oxygen plant, is configured to operate: 
at a pressure that is higher than the engine boost pressure at that time, and 
at a temperature lower than an aftercooler discharge temperature at that time;
a mixing vessel configured to mix oxygen and cooled exhaust gas to create an artificial atmosphere working fluid for the engine;
an exhaust water separator;
a molecular sieve based dehydration unit configured to operate on a Thermal Swing Absorption (TSA) process, wherein engine exhaust waste heat regenerates one of a plurality of TSA beds; and
a molecular sieve based capture unit configured to operate on a Vacuum Pressure Swing Absorption (VPSA) process, wherein heat from the [[VSPA]] VPSA process regenerates one of the plurality of TSA beds.

12.	(Previously Presented) The system of claim 11, further comprising:
an exhaust counter flow heat exchanger.

13.	(Previously Presented) The system of claim 12, further comprising:
a shaft coupled expander to expand hot nitrogen from the exhaust counter flow heat exchanger to drive a compressor.

14.	(Previously Presented) The system of claim 11, further comprising:
a compressor configured to compress air to about 55 pounds per square inch absolute (psia).

15.	(Previously Presented) The system of claim 14, wherein the compressor is further configured to provide the air to the membrane based oxygen plant.







16.	(Currently Amended) A system, comprising:
an engine configured to receive engine boost pressure;
a membrane based oxygen plant,
wherein a permeate side, of the membrane based oxygen plant, is configured to operate: 
at a pressure that is higher than the engine boost pressure at that time;
a mixing vessel configured to mix oxygen and cooled exhaust gas to create an artificial atmosphere working fluid for the engine;
an exhaust water separator;
a molecular sieve based dehydration unit configured to operate on a Thermal Swing Absorption (TSA) process, wherein engine exhaust waste heat regenerates one of a plurality of TSA beds; and
a molecular sieve based capture unit configured to operate on a Vacuum Pressure Swing Absorption (VPSA) process, wherein heat from the [[VSPA]] VPSA process regenerates one of the plurality of TSA beds,
wherein a semi-closed cycle pressure, upstream of the plurality of TSA beds, is equivalent to the engine boost pressure, and
wherein the semi-closed cycle pressure being equivalent to the engine boost pressure reduces a necessary size of one or more of the plurality of TSA beds.

17.	(Previously Presented) The system of claim 16, wherein the engine comprises an aftercooler.

18.	(Previously Presented) The system of claim 17, wherein the permeate side is further configured to operate at a temperature lower than an aftercooler discharge temperature of the aftercooler. 

19.	(Previously Presented) The system of claim 16, further comprising:
an exhaust counter flow heat exchanger; and
a shaft coupled expander to expand hot nitrogen from the exhaust counter flow heat exchanger to drive a compressor.

20.	(Previously Presented) The system of claim 16, further comprising:
a compressor configured to compress air to about 55 pounds per square inch absolute (psia) and provide the air to the membrane based oxygen plant.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746